—Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment No. 499/90. Production of the accused has been waived.
Upon the papers filed in support of the application and in opposition thereto, it is
*424Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, denying Farouk Khan’s application for bail, was not an improvident exercise of discretion. Thompson, J. P., Lawrence, Santucci and Joy, JJ., concur.